PER CURIAM.
Martin Gonzalez appeals his conviction and sentence for D.U.I. manslaughter.1 We affirm his conviction. However, we strike the special condition of probation that Gonzalez “must enter and successfully complete outpatient and/or in-patient substance abuse evaluation/counseling as directed by your officer and you will pay any summary fees for evaluation, referral and monitoring services.” Although written as a condition of probation, the only condition orally announced required “a drug, alcohol evaluation and treatment or counseling as indicated and directed by the probation officer.” When a trial court orally pronounces a special condition of probation at sentencing but later modifies the special condition in the written sentence, the change must be stricken as the oral pronouncement prevails. Justice v. State, 674 So.2d 123 (Fla.1996). The condition of probation orally pronounced at sentencing is reinstated.
AFFIRMED as modified.
DAUKSCH, COBB and THOMPSON, JJ., concur.

. § 316.193(1), (3)(a), (3)(b), and (3)(c)3„ Fla. Stat. (1993).